Exhibit 10.1 LICENSING AGREEMENT THIS LICENSING AGREEMENT ("Contract") is made and entered into effective November 30, 2009, by and between MINE O’MINE, INC., a Nevada Corporation, having its principal place of business at c/o Lester J. Knispel, Boulevard Management, 21731 Ventura Blvd., #300, Woodland Hills, CA 91364 (hereinafter "MOM") and NXT Nutritionals Holdings, Inc., a Delaware corporation having offices at 56 Jackson Street, Holyoke, MA 01040, (hereinafter "NXT"). WITNESSETH: WHEREAS, NXT is a company engaged in the business of manufacturing, distributing and selling an all natural alternative sweetener known as ““SUSTA Natural Sweetener®” (“SUSTA”); WHEREAS, NXT desires to obtain, and MOM desires to grant: (1) a license to use Shaquille O’Neal’s (“SHAQUILLE”) name, fame, image and athletic renown in connection with the advertisement, promotion and sale of SUSTA; (2) a license to the use certain trademarks owned by MOM; and (3) certain other ancillary services of SHAQUILLE. WHEREAS, SHAQUILLE has licensed his name, fame, image and athletic renown; certain trademarks; and the right to provide certain ancillary services to MOM or MOM owns certain trademarks, along with the rights to sublicense such rights to third parties. WHEREAS, MOM has agreed to authorize such use and provide such ancillary services upon the terms and conditions contained below. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions. As used herein, the terms set forth below shall be defined as follows: 1 A."Shaquille Endorsement" means the right to use, subject to the provisions hereof, SHAQUILLE's name, fame, nickname, initials, autograph, voice, video, film portrayals or performances, facsimile or original signature, photograph, likeness and image or facsimile image, which are owned or licensed by SHAQUILLE or MOM and provided to NXT and any other likeness of, or means of endorsement by, SHAQUILLE used in connection with the advertising, promotion and sale of SUSTA. B."Contract Territory" shall mean the entire world. C."Contract Year" shall mean each of the designated periods during the Term of the Contract with "Contract Year One" being the period November, 23, 2009 through November 22, 2010; Contract Year Two is November 23, 2010 through November 22, 2011; and "Contract Year Three" is November 23, 2011 through November 22, D."NBA" shall mean the National Basketball Association. E."NBAP" shall mean the NBA Properties, Inc. F."Shaquille Marks" shall mean the following trademarks: (i) SHAQUILLE™; (ii)SHAQUILLE O’NEAL®; (iii) SHAQUILLE O’NEAL (signature)™; and (iv)SHAQ®. G.“Restricted
